By the Court.
This case comes before us on appeal from a judgment in favor of the defendant. It is an action at law. An appeal in an action at law under R. L. c. 173, § 96, as amended, brings before the full court for examination errors “founded upon matter of law apparent on the record.” The writ, declaration, answer, finding in favor of defendant, motion for judgment and *6allowance thereof, and the appeal of plaintiff, in the case at bar constitute the record. Manifestly they disclose no error of law.
There is printed as a part of this appeal what purports to be a copy of all the evidence. That is no part of the record. The only way to bring the material evidence before this court in an action at law is by exceptions or by report. No exceptions appear to have been taken. There is no report by the judge who tried the case. Given v. Johnson, 213 Mass. 251. Regal v. Lyon, 212 Mass. 230. Cressey v. Cressey, 213 Mass. 191.

Judgment affirmed.